 Case 3:20-cv-00040-NJR Document 30 Filed 08/18/20 Page 1 of 2 Page ID #260




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRYANT H. HARVEY, JR.,

                     Plaintiff,

 v.
                                             Case No. 19-cv-00040-NJR
 DEE DEE BROOKHART, et al.,

                     Defendants.


                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court for case management purposes. Defendants

Tammy Welty and Pamela Ward were issued summons on Plaintiff’s Complaint on

January 27, 2020 (Doc. 12). Defendant Ward returned the waiver on March 5, 2020

(Doc. 16), and Defendant Welty returned the waiver on March 11, 2020 (Doc. 18). Their

Answers were due March 27, 2020. As of this date, Defendants Ward and Welty have

failed to move, answer, or otherwise plead in response to the Complaint or the First

Amended Complaint.

      The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. FED. R. CIV. P.

55(a). Accordingly, the Court ORDERS as follows:

      (1)    The Clerk of Court is DIRECTED to ENTER DEFAULT against
             Defendants Ward and Welty in accordance with Federal Rule of
             Civil Procedure 55(a).

      (2)    Plaintiff is ORDERED to move for default judgment against

                                     Page 1 of 2
 Case 3:20-cv-00040-NJR Document 30 Filed 08/18/20 Page 2 of 2 Page ID #261




             Defendants Ward and Welty on or before September 8, 2020, in
             accordance with Federal Rule of Civil Procedure 55(b).

       (3)   If Plaintiff fails to move for default judgment as set forth in this
             Order, this entire action will be dismissed as to Defendant Ward and
             Welty for failure to prosecute and/or failure to comply with an order
             of the Court.

       (4)   The Clerk of Court is DIRECTED to transmit a copy of this Order
             and the entry of default to Plaintiff and to Defendants Ward and
             Welty.

       Finally, the Court previously ordered Defendants to file an appropriate responsive

pleading to the First Amended Complaint and advised Defendants that the Court does

not accept piecemeal answers. (Doc. 22, p. 7). Defendants Brookhart, Carter,

Cunningham, Goins, Kelly, Lewis, and McCaslin have not, however, filed a responsive

pleading to the First Amended Complaint. The Court sua sponte grants an extension of

time, and Defendants Brookhart, Carter, Cunningham, Goins, Kelly, Lewis, and McCaslin

are ORDERED to file an answer to the First Amended Complaint on or before September

1, 2020.

       IT IS SO ORDERED.

       DATED: August 18, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 2 of 2
